Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-674
                        Lower Tribunal No. 17-2962
                           ________________


                    Seaway Biltmore, Inc., et al.,
                                 Petitioners,

                                     vs.

                           Grace Abuchaibe,
                                Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-
Dade County, Pedro P. Echarte, Jr., Judge.

      Jackson Lewis P.C. and Pedro J. Torres-Díaz and Shayla N. Waldon,
for petitioners.

     Law Offices of Sina Negahbani and Sina Negahbani, for respondent.


Before LINDSEY, HENDON and LOBREE, JJ.

     HENDON, J.
        Petitioners Seaway Biltmore, Inc. (“Seaway”) and The Biltmore

Limited    Partnership     (“Biltmore”)   (collectively,   the   “Petitioners”   or

“Defendants”), file this petition for certiorari seeking to quash the trial

court’s non-final order adopting the special magistrate’s report and

imposing discovery sanctions on the Petitioners. We dismiss the petition

for lack of certiorari jurisdiction.

Facts

        Grace Abuchaibe (“Respondent” or “Plaintiff”) was a reservations

agent at the Biltmore from 2005 through 2011. In 2011, she was fired and

filed a complaint with the EEOC for age-based discrimination and

retaliation. In March 2012, the parties signed a negotiated settlement

agreement (“NSA”) resolving all of the claims.             The NSA required the

Biltmore to reinstate her to her former position, provide her with access to

training, among other things, and also contained an anti-retaliation clause.

In 2015, Respondent allegedly committed misconduct by engaging in a

public argument with the Biltmore’s chief information officer about an issue

she was having with her computer. Citing prior episodes of misconduct, the




                                          2
Biltmore terminated her. 1 The Respondent then filed a two-count complaint

against the Petitioners.

      In her original complaint, the Respondent included claims for breach

of contract based on the NSA and for unlawful retaliation under Title VII of

the Civil Rights Act (“Title VII”).        Her amended complaint included

allegations that the Petitioners failed to consider her for, or outright rejected

her for, multiple promotions or job transfer opportunities and issued her

sham warnings. Respondent also alleged for the first time, in paragraph 14

of the amended complaint, that the Petitioners failed to provide her with, or

disregarded her requests for, a parking space in the covered garage and

failed to timely/properly assist her with computer issues and/or intentionally

caused work problems for her.

      The Respondent asked for various records and documents during

discovery. The Petitioners responded with objections, and failed to timely

produce, or produce at all, several classes of discovery items. Further, the

Respondent alleged that the Petitioners had deliberately failed to preserve

certain records, which the Petitioners allege have been lost or inadvertently


1
   The Respondent then filed a complaint with the EEOC for age
discrimination and retaliation. In 2016, the EEOC issued a notice of right to
sue, but was unable to conclude that the Respondent established statutory
violations.

                                       3
deleted.       After an unsatisfactory response to a second request for

production, which contained unproduced material that overlapped with the

first request, the Respondent filed a motion to compel production.

        After hearings on the Respondent’s motion to compel production, the

trial court granted the Respondent’s motion and ordered the Petitioners to

comply by producing all responsive documents. The trial court specifically

found that the Petitioners had hindered and delayed discovery. The trial

court appointed a special magistrate to consider all further discovery

matters and to issue a report and recommendation on the imposition of

sanctions. 2

        The special magistrate heard testimony over four days. The special

magistrate found that some of the discovery not supplied by the Petitioners

was not intentional, but rather a result of the application of existing

document retention policies and, under the circumstances, sanctions were

not warranted. On the other hand, the special magistrate concluded that


2
    In its order, the trial court stated:
          The Court specifically again finds that the Defendants have
          played games with discovery, and failed to produce clearly
          relevant items. The Court is not amused by Defendant’s [sic]
          arguments and responses, and the ongoing efforts by the
          Defendants to hinder and delay Plaintiff’s legitimate and long
          outstanding discovery.


                                       4
the Petitioners’ outright deletion of, or failure to maintain, other materials

was troublesome. The magistrate recommended imposition of sanctions for

spoliation of evidence, finding:

      With respect to the IT tickets and related emails requested by
      Plaintiff that were not produced because of their unavailability
      due to the June, 2016 change in computer software and
      permanent deletion of such records by Defendants, the Special
      Magistrate specifically finds that (1) the evidence existed at
      one time; (2) Defendants had a duty to preserve the
      evidence; and (3) the evidence was crucial to the Plaintiff’s
      prima facie case in this matter.
      The undersigned also finds that Defendants were well-aware
      of their obligation to preserve such evidence and that
      Defendants’ destruction of these IT records in 2016 was with
      knowledge of its consequences to Plaintiff in proving her
      claims. The Special Magistrate finds that such actions by
      Defendants were done, in whole or in part, with the intent
      to deprive Plaintiff of the information lost. Accordingly, the
      Special Magistrate finds and recommends that the Court,
      pursuant to Fla. R. Civ. P. 1.380(e) and Florida law regarding
      spoliation of evidence, presume that the lost IT information
      was unfavorable to Defendants and instruct the jury that it
      must presume that the absent information was unfavorable
      to Defendants.
(emphasis added). The special magistrate also recommended imposing

sanctions against the Petitioners for their violation of the trial court’s orders

to timely produce all the documents ordered by certain deadlines. The

recommended sanctions included charging the Petitioners with the costs




                                       5
and fees of the special magistrate, and half of the Respondent’s legal fees

for the four days of hearings before the special magistrate.

      The Petitioners filed their objections to the report, the sanctions

imposed, and specifically to the recommendation that the trial court instruct

the jury that it should presume the Petitioners intentionally destroyed IT

records to deprive the Respondent of relevant information. After due

consideration, the trial court approved, ratified, and adopted the special

magistrate’s report and recommendation.

      On petition for certiorari, the Petitioners contend that instructing the

jury that it must presume that the unproduced emails and IT documentation

was unfavorable to the Respondent creates an unrebuttable presumption,

and that such a jury instruction will preclude the Petitioners from offering

material evidence, causing irreparable injury to the Petitioners that cannot

be remedied on appeal. We disagree.

      “When the trial court reviews the magistrate's report to resolve an

exception, . . . a trial court must accept the magistrate's findings of fact if

they are supported by competent, substantial evidence.” Coriat v. Coriat,

306 So. 3d 356, 358 (Fla. 3d DCA 2020) (citing In re Drummond, 69 So. 3d

1054, 1056 (Fla. 2d DCA 2011)); Martinez-Olson v. Est. of Olson, 328 So.



                                      6
3d 14, 18 (Fla. 3d DCA 2021) (holding a trial court's decision to accept or

reject a general magistrate's report and recommendations is reviewed for

an abuse of discretion).    Thus, this Court's certiorari review of the trial

court's non-final order is limited to whether the trial court departed from the

essential requirements of law in conducting its review of the special

magistrate's report and recommendations, resulting in irreparable harm to

the petitioner that cannot be remedied on direct appeal. S.V. v. Dep't of

Child. & Fams., 178 So. 3d 421, 423 (Fla. 3d DCA 2015). The

establishment of irreparable harm is a condition precedent to invoking

certiorari jurisdiction. Miami–Dade Cnty. v. Dade Cnty. Police Benevolent

Ass’n, 103 So. 3d 236, 238 (Fla. 3d DCA 2012).

       We consider whether the trial court’s adoption of the special

magistrate’s recommendation – that the jury be instructed to presume the

missing    documentation    was    intentionally   destroyed   –   constitutes

irreparable injury that cannot be remedied on appeal. We conclude it does

not.

       In Public Health Trust of Dade County v. Valcin, 507 So. 2d 596, 599

(Fla. 1987), the Florida Supreme Court struck down the conclusive

presumption of liability when records are shown to be missing due to

deliberate acts or omissions of the defendant. Valcin adopted a rebuttable

                                      7
presumption of negligence in a medical malpractice action premised on a

showing that missing documents hindered the plaintiff's “ability to establish

a prima facie case.” Id. at 599. According to Valcin, where evidence

necessary to prove a prima facie case is missing due to actions of a party,

an essential element of a claim may be presumed, shifting the burden to

the opposing party to dis-prove that element. Compare, Palmas Y Bambu,

S.A. v. E.I. Dupont De Nemours & Co., 881 So. 2d 565, 581–82 (Fla. 3d

DCA 2004) (finding Valcin inapplicable where defendants’ ability to

establish a prima facie case was not hindered by the loss of the

documentation).    “In those extremely rare instances that the evidence

establishes an intentional interference with a party's access to critical . . .

records, a wide range of sanctions is available to the trial court under

Florida Rule of Civil Procedure 1.380(b)(2). Valcin, 507 So. 2d at 599; see

also Mercer v. Raine, 443 So. 2d 944 (Fla.1983).

      In Martino v. Wal–Mart Stores, Inc., 908 So. 2d 342, 346 (Fla. 2005),

the Florida Supreme Court further explained that the presumption only

applied when “the absence of the records hinders [the plaintiff's] ability to

establish a prima facie case.” Id. This rebuttable presumption shifted the

burden of proof under section 90.302(2) so that the presumption “is not

overcome until the trier of fact believes that the presumed [negligence] has


                                      8
been overcome by whatever degree of persuasion is required by the

substantive law of the case.” Id. at 600–01 (quoting Caldwell v. Div. of Ret.,

372 So. 2d 438, 440 (Fla. 1979)).

      In Pena v. Bi-Lo Holdings, LLC, 304 So. 3d 1254 (Fla. 3d DCA 2020),

the plaintiff claimed spoliation because she made a pre-suit request to

preserve surveillance footage and the defendant neglected to preserve the

relevant physical evidence captured by the cameras. This Court ultimately

affirmed the lower court’s dismissal of the spoliation claim, but

acknowledged that “there is some precedent supporting the proposition that

notification of potential litigation triggers the obligation to preserve crucial

evidence.” Id. at 1258; see Nationwide Lift Trucks, Inc. v. Smith, 832 So.

2d 824, 826 (Fla. 4th DCA 2002) (stating that “[c]ases in which evidence

has been destroyed, either inadvertently or intentionally, are discovery

violations” that may be subject to sanctions). Even in the absence of a

legal duty, the spoliation of evidence may result in an adverse inference

against the party that discarded or destroyed the evidence. League of

Women Voters of Fla. v. Detzner, 172 So. 3d 363, 391 (Fla. 2015). If the

evidence was negligently destroyed, a rebuttable presumption of liability

may arise. Id. at 347; see also Golden Yachts, Inc. v. Hall, 920 So. 2d 777,

781 (Fla. 4th DCA 2006) (“[A]n adverse inference may arise in any situation


                                       9
where potentially self-damaging evidence is in the possession of a party

and that party either loses or destroys the evidence.”) (quoting Martino at

1257)). (emphasis added).

     In the Petitioners’ case, the trial court found competent, substantial

evidence in the record that the Petitioners were aware of potential litigation

via the NSA, and had a duty to preserve the relevant IT information.     The

trial court found the record sufficient to support the presumption3 that the


3
 As explained in Palmas Y Bambu, S.A. v. E.I. Dupont De Nemours & Co.,
881 So. 2d 565, 582 (Fla. 3d DCA 2004):
      A presumption differs from an inference. An inference is a
     logical deduction of fact that the trier of fact draws from
     existence of another fact or group of facts. Whether the inferred
     fact is found to exist will be decided by the trier of fact. A
     presumption is stronger; it compels the trier of fact to find the
     presumed fact if it finds certain basic facts to be present. Even if
     a court finds that a presumption is not present in a particular
     situation, an inference of the same fact can be drawn if it is
     supported logically by the evidence.
     Charles W. Ehrhardt, Florida Evidence § 301.1, at 89–90 (2003)
     (footnotes omitted) (emphasis added); see also 2 J. Wigmore,
     Evidence § 285, at 192 (James H. Chadbourn rev., 1979).
     Unlike a Valcin presumption, an inference generally will not
   support a jury instruction:
      It is important to note that an adverse inference from the
      failure to produce evidence is different than the Valcin
      [Public Health Trust of Dade County v. Valcin, 507 So. 2d
      596 (Fla. 1987)] rebuttable presumption. If the actions of the
      opposing party cause evidence to be lost that is necessary
      to prove a prima facie case, the Valcin presumption shifts
      the burden of proof to ensure that a jury decides the issue of
      negligence. In essence, the Valcin presumption supplies an

                                     10
Petitioners intended to deprive the Respondent of relevant information, and

the trial court did not abuse its discretion by adopting the special

magistrate’s report and recommendation. Nothing in the case law indicates

that at this point, a negative presumption instruction will preclude the

Petitioners’ ability to present evidence and argument against the

presumption that the loss of IT records was intentional; certainly, the trial

court has not barred the Petitioners from countering the presumption at

trial. 4 As there is no indication that the negative presumption will cause



       essential element of the case—negligence—and shifts to the
       defendant the burden of proving that he or she was not
       negligent. The adverse inference merely allows counsel to
       argue to the jury the inference that the evidence was lost
       because it was damaging to the opposing party's case. The
       jury may accept or reject the inference as it sees fit.
    6 Florida Practice, Personal Injury & Wrongful Death Actions §
    26.6 (2004 ed.)
4
   The Petitioners rely on cases that are not factually applicable, cases in
which an adverse presumption was not an issue or instruction, but in which
the trial court outright barred presentation of critical testimony or evidence.
See, e.g., Solonina v. Artglass Int'l, LLC, 256 So. 3d 971, 972 (Fla. 3d DCA
2018) (finding irreparable harm where trial court barred the plaintiff from
taking depositions of key witnesses, and to be present at her own trial);
Marrero v. Rea, 312 So. 3d 1041, 1048 (Fla. 5th DCA 2021) (finding
irreparable harm where trial court barred party from critical discovery);
Beekie v. Morgan, 751 So. 2d 694, 698 (Fla. 5th DCA 2000) (finding error
was not remediable on appeal since there was no practical way to
determine after judgment how denial of opportunity to depose defendant
affected outcome of trial).


                                      11
irreparable injury that cannot be remedied on appeal, the Petitioners have

not met their burden on petition for certiorari.

      Finally, the trial court’s ratification and acceptance of the special

magistrate’s fees and costs recommendations does not amount to

irreparable injury. The determination that an award of fees as a discovery

violation sanction is appropriate does not in itself demonstrate material

harm or irreparable injury. Rydell v. Rutter, 834 So. 2d 883, 884 (Fla. 5th

DCA 2002). A partial award of costs and fees as sanctions (especially

where there was clear warning that severe sanctions could be imposed) for

the failure to timely and fully comply with the court’s discovery orders is not

an abuse of discretion. See Malone v. Costin, 410 So. 2d 569 (Fla. 1st

DCA 1982). In Malone, the First District Court of Appeal held that an

interlocutory order granting attorney's fees and costs on a motion to compel

discovery was not a non-final order which could be reviewed by appeal or

certiorari. The First District noted that when seeking a writ of certiorari,

petitioner has a heavy burden of showing that there was a clear departure

from the essential requirements of law which would result in irreparable

harm. The First District stated that even if compliance with a court order is

costly, that, in and of itself, would not provide a basis for certiorari review.




                                       12
Indeed, as the fees and costs in this case have not yet been reduced to a

fixed amount, the Petitioners have shown no irreparable injury at this point.

     We therefore dismiss the petition for certiorari based on the

Petitioners’ failure to prove the threshold element of irreparable injury on

either of the grounds presented.

     Petition dismissed.




                                     13